Title: From James Madison to Charles Thomson, 22 December 1808
From: Madison, James
To: Thomson, Charles



My dear Sir
Washington Decr. 22. 1808

I recd. from Mr. Amies your very kind letter of the 13th. inst: with the two vols. the fruit of your learned & pious labours in the cause of revealed Religion.  I accept them as I shall the remaining volumes, with peculiar pleasure, not only on account of their intrinsic value, but as the token of a friendship which I have always been proud to possess.
I will not now obtrude any political subject whatever on your attention; farther than merely to ask a place on one of your shelves for a Copy of the Documents communicated to Congs. with the Message of the President at the opening of their Session.
Mr. Amies appears to be a young man of great modesty & worth.  I hope he will not be disappointed in his visit to this City.  With sentiments of the highest esteem and respect, I remain Dr. Sir Yr. Affece. friend

James Madison

